                Case 3:13-cv-00297-JAM Document 391-2 Filed 10/26/18 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


BRUCE KIRBY, INC., ET AL                           :
                                                   :   CASE NO. 3:137-CV-00297 (JAM)
                        Plaintiff,                 :
                                                   :
V.                                                 :
                                                   :
LASERPERFORMANCE (EUROPE)                          :
LIMITED, ET AL.                                    :
                                                   :
                        Defendants.                :   OCTOBER 26AUGUST 27, 2018


                FIRST AMENDED ANSWER TO AMENDED COMPLAINT

        The defendants, LaserPerformance (Europe) Limited (hereinafter “LPE”) and Quarter

Moon, Inc. (hereinafter “QMI”) (collectively, “Defendants”), hereby answer the Amended

Complaint filed by the plaintiff, Global Sailing Limited, on November 9, 2017, as follows:

        1.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 1 and so leave plaintiff to its proof.

        2.      Defendants deny the allegations in paragraph 2 to the extent they assert that

Defendants acted to cause injury in Connecticut. With regard to the remainder of the allegations

in this paragraph, Defendants lack knowledge or information sufficient to form a belief as to

their truth and so leave plaintiff to its proof.

        3-4.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraphs 3-4 and so leave plaintiff to its proof.

        5.      Defendants admit the allegations in paragraph 5 to the extent they allege LPE’s

place of incorporation and place of business. With regard to the remainder of the allegations in
                Case 3:13-cv-00297-JAM Document 391-2 Filed 10/26/18 Page 2 of 5




this paragraph, Defendants lack knowledge or information sufficient to form a belief as to their

truth and so leave plaintiff to its proof.

        6.      Defendants admit the allegation in paragraph 6 that QMI is a Rhode Island

Corporation. Defendants deny the allegation that QMI is listed in the Rhode Island state records

as having a place of business at 200 Highpoint Avenue, Portsmouth, Rhode Island. With regard

to the remainder of the allegations in this paragraph, Defendants lack knowledge or information

sufficient to form a belief as to their truth and so leave plaintiff to its proof.

        7-9.    Defendants decline to respond to the allegations in paragraphs 7-9 on the ground

that they are inapplicable in light of the Court’s July 27, 2018 order granting Defendants’ Motion

to Dismiss.

        10.     Defendants deny the allegations asserted in paragraph 10.

        11-23. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraphs 11-23 and so leave plaintiff to its proof.

        24.     Defendants deny the allegations asserted in paragraph 24.

        25-26. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraphs 25-26 and so leave plaintiff to its proof.

        27.     Defendants deny the allegations asserted in paragraph 27.

        28.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 28 and so leave plaintiff to its proof.

        29-30. Defendants deny the allegations asserted in paragraphs 29-30.

        31.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in paragraph 31 and so leave plaintiff to its proof.

        32-33. Defendants deny the allegations asserted in paragraphs 32-33.



                                                    2
              Case 3:13-cv-00297-JAM Document 391-2 Filed 10/26/18 Page 3 of 5




                                           CLAIM I

       34.    Defendants adopt the responses to the allegations previously set forth in

paragraphs 1-33, above.

       35-36. Defendants deny the allegations asserted in paragraphs 35-36.

                                           CLAIM II

       37.    Defendants adopt the responses to the allegations previously set forth in

paragraphs 1-36, above.

       38-39. Defendants deny the allegations asserted in paragraphs 38-39.

                                AFFIRMATIVE DEFENSES

                                   First Affirmative Defense

       40.    Plaintiff’s claims are barred by the applicable statutes of limitations and laches.

                                 Second Affirmative Defense

       41.    Plaintiffs are barred from relief under the doctrine of unclean hands.




                                                                                                    Formatted: Indent: First line: 0.56", Tab stops: 0.5",
                                                                                                    Left



                                                3
Case 3:13-cv-00297-JAM Document 391-2 Filed 10/26/18 Page 4 of 5




                 DEFENDANTS,
                 LASERPERFORMANCE (EUROPE) LIMITED
                 and QUARTER MOON, INC.


                 /s/ Emily McDonough Souza
                 Douglas S. Skalka (ct00616)
                 Peter T. Fay (ct08122)
                 Emily McDonough Souza (ct30499)
                 NEUBERT, PEPE & MONTEITH, P.C.
                 195 Church Street, 13th Floor
                 New Haven, Connecticut 06510
                 Tel: (203) 821-2000
                 Fax: (203) 821-2009
                 dskalka@npmlaw.com
                 pfay@npmlaw.com
                                 esouza@npmlaw.com




                   4
                Case 3:13-cv-00297-JAM Document 391-2 Filed 10/26/18 Page 5 of 5




                                        CERTIFICATION

        I hereby certify that on October 26August 27, 2018, a copy of the foregoing was filed
electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system [or
by mail to anyone unable to accept electronic filing]. Parties may access this filing through the
Court’s system.




                                                       /s/ Emily McDonough Souza
                                                       Emily McDonough Souza (ct30499)
                                                       NEUBERT, PEPE & MONTEITH, P.C.




                                                  5
